Citation Nr: 1132687	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has unverified active service from October 1963 to September 1967. The Veteran died in October 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2011, the appellant testified before the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in October 2007, that the immediate cause of death was respiratory failure due to or as a consequence of pancreatic cancer, and that type II diabetes was noted to be a significant condition contributing to death but not resulting in the immediate cause of death.

2.  The most recent rating decision of record indicates that the Veteran was service-connected for type II diabetes mellitus, secondary to herbicide exposure.

3.  The probative evidence of record indicates that the Veteran's pancreatic cancer first manifested many years after service, and is not causally or etiologically related to service or to a service-connected disability.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C.A. § 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to the initial adjudication of the appellant's claim, a letter dated in November 2007 fully satisfied the duty to notify provisions.  The Veteran, at the time of the November 2007 letter, was not service-connected for any conditions.  By a March 2008 rating decision, issued subsequent to the Veteran's death for the purpose of the appellant's accrued benefits claim, service connection was granted for type II diabetes mellitus.  Thus, by the rating decision issued directly to the appellant, prior to the initial adjudication of her present claim, she was indeed notified of the Veteran's service-connected disbaility.  Additionally, the appellant demonstrated her knowledge of the type of evidence and information needed to substantiate the claim of service connection for the cause of the Veteran's death by way of her June 2011 Travel Board hearing.  The record clearly demonstrates that she has had an opportunity to participate in the adjudication of her claim.  As such, any found defect with respect to the notice requirement in nonprejudicial to the appellant.

Furthermore, the Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and identified and available VA and private treatment records have been associated with the claims file.  The Board notes here that at the time of the appellant's June 2011 Board hearing, she noted that she had been unable to locate two of the Veteran's private physicians.  She reported that one physician had since retired and that she could not find him, and that the other doctor was no longer at his office.  The appellant has not identified the private physicians, beyond that of their last names, and has specifically asserted that she has been unable to locate the private physicians.  Without adequate identification, VA is unable to obtain and associate the Veteran's private treatment records with the claims file and the Board thus concludes that no further assistance is required.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA sought a medical opinion in connection with the appellant's claim in June 2008, and the opinion received, based on review of the claims file and supported by rationale, is adequate to decide the claim herein.  

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including tumors, may be presumed to have been incurred or aggravated during service if such diseases become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R.    § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, the Veteran died in October 2007.  The death certificate reflects that the immediate cause of death was respiratory failure, due to or as a consequence of pancreatic cancer.  Type II diabetes was noted to be a significant condition contributing to death, but not resulting in the underlying cause listed.

The most recent rating decision of record, dated in March 2008 and issued after the Veteran's death, granted service connection for type II diabetes mellitus.  His April 2007 claim of entitlement to service connection for pancreatic cancer, secondary to herbicide exposure, was denied at the time of the March 2008 rating decision.

The appellant contends, both in written statements and during her June 2011 Board hearing, that the Veteran's non service-connected pancreatic cancer was secondary to his service-connected diabetes mellitus.  She asserts that medical literature has shown that people who have diabetes are more likely to develop pancreatic cancer than individuals who do not have diabetes.  As such, the appellant claims that service connection for the cause of the Veteran's death is warranted.

In this regard, the appellant has not submitted the medical literature upon which she bases her theory of entitlement.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

Also, the appellant has not submitted medical evidence specific to the Veteran in the present appeal.  In essence, she has not submitted medical evidence from any of the Veteran's treating physicians or a private physician subsequent to review of the claims file, as to the Veteran's cause of death and any relationship to service.  As discussed above, the appellant, at the time of her June 2011 Board hearing asserted that she could not locate the Veteran's private physicians.  

VA received a medical opinion in June 2008.  The examiner, subsequent to review of the claims file, noted that the Veteran died from respiratory failure due to pancreatic cancer of one year duration.  He noted the contributing condition of diabetes mellitus.  The examiner noted that the Veteran presented with painless jaundice at the end of 2006 and in January 2007, underwent surgery for pancreatic cancer.  The examiner noted that two months subsequent to such surgery, he presented with liver metastases and died in October 2007.  The examiner noted that the Veteran was diagnosed with diabetes mellitus approximately five years prior.  She noted that the Veteran was obese prior to his malignant illness and smoked cigarettes with a two pack per day history of approximately 43 years.  

The examiner opined that the cause of the Veteran's death was clearly pancreatic cancer, and that he had metastatic pancreatic cancer at the time of his death.  She asserted that the Veteran presented with multiple risk factors for pancreatic cancer, including obesity and a history of cigarette smoking.  She opined that the association between diabetes and pancreatic cancer is not entirely clear, and that while there may be an association between the two disabilities; data suggests that diabetes may be a consequence of rather than a cause of pancreatic cancer.  She reported that the diagnosis of pancreatic cancer was often made within two years of the onset of diabetes in the majority of patients.  The examiner asserted that although diabetes was listed on the Veteran's death certificate as a condition contributing to death in the setting of pancreatic cancer; even in the absence of diabetes, the Veteran likely had a very short life expectancy.  Based on such, the examiner concluded that in her opinion, the Veteran's cause of death due to pancreatic cancer was not caused by his diabetes mellitus, and that the Veteran's diabetes mellitus did not aid or lend assistance to the Veteran's death.

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for her conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence of record does not indicate pancreatic cancer in service or manifest to a compensable degree within one year of service.  Further, the appellant has not presented any evidence of a nexus between an event in service, including herbicide exposure, and the Veteran's pancreatic cancer.  On this issue, the Board notes that the Veteran had active service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides.  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  chloracne or other acneform disease consistent with chloracne; type II diabetes mellitus, Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Thus, although the Veteran is presumed to have been exposed to herbicides, his pancreatic cancer is not one of the enumerated cancers and service connection for such may not be presumed. 

Further, the VA examiner, in June 2008, opined that pancreatic cancer was not secondary to the Veteran's service-connected diabetes mellitus.  

The Board has considered the appellant's contentions that the Veteran's service-connected diabetes mellitus caused or contributed to the Veteran's pancreatic cancer and thereby his death.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357.

In this case, as the appellant has only provided her own conclusory statements regarding causation, the Board finds that the appellant's contentions, including regarding a nexus between the Veteran's service-connected disability and his death, to be of insignificant probative value, as she is not competent to opine on a medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the appellant believes that the Veteran's fatal cancer was due to his service-connected diabetes mellitus, the medical evidence, specifically, the opinion of the VA examiner rendered in June 2008, does not support that assertion.

Based on the foregoing, the Board concludes that the preponderance of the evidence 

is against the claim, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


